Title: John Adams to Abigail Adams, 21 January 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia January 21. 1794.
          
          We go Slowly forward: So Slowly as to produce no Results, which is a better course than to run rapidly in a Career of Mischief.
          I go to Senate every day, read the News papers before I go and the Public Papers afterwards, see a few Friends once a Week, go to Church on Sundays; write now and then a Line to you and to Nabby: and oftener to Charles than to his Brothers to See if I can fix his Attention and excite his Ambition: in which design I flatter myself I shall have Success.
          John may pursue his Studies and Practice with Confidence as well as Patience. His Talents, his Virtues his Studies and his Writings are not unknown, nor will they go without their Recompence, if Trouble is a Recompence for Trouble. If the People neglect him the Government will not: if the Government neglect him the People will not, at least very long.
          Thomas is reading Clarendon, in order to form a Judgment of the Duration of the French Republick; and all other such Democratical Republicks which may arise in the great Maritime and commercial, Avaricious and corrupted Nations of Europe.
          Cheesman I hear is returned to Boston— Our Trunk had better be taken out. Thomas’s Books and Boots should be Sent here: but the rest may be carried to Quincy. I want nothing and Brisler says having done without his Things so long, he had rather do without them now till We return.
          The Senators and Reps. Say that We must Sit here till May— Some hope to be up in April. I cannot flatter myself to be at home till the first of May. If the Yellow Fever Should make its Appearance, We Shall Seperate earlier, but the general Opinion and universal hope is that it will not return at all: at least till after the extream Heats of summer.
          Col. Smith Spent about a fortnight here and is now returned. He

is tormented by his Ambition but has taken very unsagacious measures to remove his Pains. I know not what he is in Pursuit of.
          I am affectionately yours
        